Citation Nr: 1723114	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  17-04 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement Dependency and Indemnity Compensation (DIC) for service-connection for the cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1953 to March 1973.  His death certificate indicates that he died on May [REDACTED], 2008.  The Appellant claims as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Paul, Minnesota.  However, the Board notes that the issue of DIC for cause of death was initially denied in an October 2008 decision from the Muskogee, Oklahoma regional office.  

After the October 2008 rating decision was issued, the RO obtained relevant service personnel records that had been in existence, but not previously associated with the claims file. Thus the claim must be reconsidered.  See 38 C.F.R. § 3.156  (c) (2016).
Because the DIC claim must be reconsidered, the issue before the Board is not one of new and material evidence, but rather a fresh review of the service-connection for cause of death issue.  Accordingly, the Board has recharacterized the above issue appropriately.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


(CONTINUED ON NEXT PAGE)


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding this claim, it is necessary to ensure that there is a complete record upon which to decide the appeal so that the Appellant is afforded every possible consideration.

The Appellant raises a claim for service-connection for the Veteran's cause of death.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 2014); see also 38 C.F.R. § 3.312 (2016).  A service-connected disability is considered the "principal" cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A "contributory" cause of death is inherently one not related to the principal cause.  38 C.F.R § 3.312(c).  A contributory cause must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  Id.  

The Veteran's death certificate indicates that malignant melanoma and lung cancer were causes of the Veteran's death.  These conditions appear to be uncontested as causes of the Veteran's death.  A review of the record shows that the Veteran had applied for service-connection for skin cancer and lung cancer to include as secondary to exposure to Agent Orange.  Both these claims were denied in the October 2008 decision but can now be reconsidered as discussed in the introduction above.  

Unfortunately, at the present time there is insufficient evidence within the file that could inform the Board's decision as to whether any condition that is service-connected or could be service-connected is related to the Veteran's cause of death.  There is no medical opinion that addresses any connection between the Veteran's service and his death, and the Board does not have medical expertise on its own that could be used to decide the claim.  While the Board acknowledges that lung cancer may be presumptively service-connected for individuals who served in the Republic of Vietnam, the record currently includes a pathologist report that concludes that after an immunohistochemical panel was performed on lung tissue, the findings were consistent with metastic desmoplastic malignant melanoma.  See Addendum Report of Dr.S.C.H (May 2008).  Even with this report, the Board has no medical evidence that could allow it to decide whether melanoma or lung cancer were due to the Veteran's service.  It is therefore necessary to remand the claim for further development on the issue of service connection and cause of death.  

To the extent the Appellant has not explicitly raised the issue reopening the claim for service-connection for skin cancer, the Board finds that the issue is reasonably raised by the record since the death certificate indicates that both melanoma and lung cancer were causes of death, and the Appellant has perfected her appeal rights as to the issue of service-connection for the cause of death.  Prior to passing, the Veteran raised a claim for service-connection of skin cancer and lung cancer, his death certificate indicates that skin cancer and lung cancer are causes of death.  As a result, the issues of skin cancer, lung cancer, and service-connection for cause of death are now inextricably intertwined.  The Board finds that the development related to skin cancer and lung cancer is necessary in light of the Appellant's pending service-connection for cause of death claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where decision on one issue could have "significant impact" upon another, two claims are inextricably intertwined); see also Smith v. Gober, 236 F.3d 1370, 1373 (Fed.Cir.2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that claims be adjudicated together).

In setting forth directives related to melanoma and lung cancer, the Board notes that it has the authority to order development and adjudication of the Veteran's claim for service-connection for melanoma and lung cancer because the resolution of these claims will directly impact the adjudication of the service-connection for cause of death claim that is within the Board's jurisdiction.  See 38 U.S.C.A. § 5103A (g) (Other assistance not precluded.  Nothing in this section shall be construed as precluding the Secretary from providing such other assistance under subsection (a) to a claimant in substantiating a claim as the Secretary considers appropriate.)  As such, these issues are remanded for development and initial RO consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records and associate them with the electronic claims file.

2. Ask the Appellant to identify any private medical care providers who treated the Veteran for his service connected conditions, melanoma, and lung cancer.  After securing the necessary release, associate any such identified records with the claims file.

3.  Notify the Appellant that she may submit lay statements from herself, and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of any events that the Appellant contends occurred in service or after service that connect the Veteran's melanoma or lung cancer to the Veteran's military service.  The Appellant should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing the above development, forward the complete claims file to appropriate VA examiners for a comprehensive review of the record and any necessary opinions. 

After reviewing the claims file the providers should answer the following to the best of their ability:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's melanoma had its onset in service or is otherwise related to an event, injury or disease incurred in service, including exposure to Agent Orange;  

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lung cancer had its onset in service or is otherwise related to an event, injury or disease incurred in service, including exposure to Agent Orange;  

(c)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's melanoma led to the development of the Veteran's lung cancer; 

(d)  If you find that either melanoma or lung cancer had their onset in service or are otherwise related to service, is at least as likely as not (50 percent probability or greater) that melanoma or lung cancer (singly or jointly) caused the Veteran's death; contributed substantially or materially to cause death; or aided or lent assistance to the production of death

(e)  Whether it is at least as likely as not (50 percent probability or greater) that any service-connected disability (singly or jointly) caused the Veteran's death; contributed substantially or materially to cause death; or aided or lent assistance to the production of death.  

A complete rationale should be provided for any opinion stated, including citation to specific evidence of record and/or medical authority as appropriate.  If the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  After undertaking the development above, including any follow-up notification and/or development that is warranted, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Appellant and her representative should be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




